Citation Nr: 0632135	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  94-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1993 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).   The Board previously remanded the 
case for additional development in April 1999, February 2001, 
January 2002, November 2003, and January 2006.  The requested 
actions have since been completed, and the case is now ready 
for appellate review.  

Since the last remand, the Board has received paperwork from 
the veteran referring to a hernia repair in service which can 
reasonably be interpreted to be a claim.  The Board has also 
received a VA medical opinion that suggests a connection 
between the right inguinal hernia repair performed in service 
and a repeat laparoscopic right inguinal hernia repair 
performed 12 years ago.  This matter is referred to the RO 
for appropriate action.  


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a disabling gastrointestinal disease.  


CONCLUSION OF LAW

Disabling residuals of a gastrointestinal disease were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, May 2002, April 2004, October 2004, 
April 2005 and January 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the April 2005 letter 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
notes that the veteran was provided notice regarding 
potential ratings and effective dates in the supplemental 
statement of the case in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, in light of 
the denial of the claim for service connection, any failure 
to provide such notice would be harmless.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was afforded 
VA examinations and appropriate opinions were obtained.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran reported during a 
hearing held at the RO in September 2000 that he had problems 
with hard stools which began after hernia surgery in service 
in 1969.  He said that since then he had been treated with 
various medications such as milk of magnesia and Metamucil 
powder.    

The veteran's service medical records show that he had a 
history of a hernia upon entrance into service, but this was 
not found to be disqualifying.  In July 1969, he underwent 
corrective surgery for repair of a hernia which reportedly 
had been present since birth.  A service medical record entry 
dated in June 1970 reflects that he reported that he had been 
having hard dry stools since his hernioplasty.  

Significantly, however, the preponderance of the evidence 
from after service shows no disabling residuals of a 
gastrointestinal disease.  In reaching this conclusion, the 
Board has noted that the veteran has presented medical 
treatment records showing that he has experienced symptoms 
such as constipation.  A private treatment record dated in 
December 1980 reflects that the veteran reported chronic 
abdominal pain.  Stool cultures were negative, and a 
metabolic profile was within normal limits.  A CAT scan of 
the abdomen was normal.  An upper GI was also normal.  He was 
discharged with a diagnosis of chronic irritable bowel 
syndrome, and was to follow a high fiber diet.  

More recently, a noted dated in October 2004 from Oluwole S. 
Akisanya, M.D., indicates that the veteran is being treated 
for chronic constipation.  

On the other hand, the report of a VA intestine examination 
conducted in September 2002 reflects that the veteran's 
abdominal examination was negative.  There was no tenderness.  
Bowel sounds were quite active, but otherwise negative.  
Rectal examination was unremarkable.  The anal sphincter was 
spastic, and there was some tenderness.  The diagnosis were 
(1) irritable bowel syndrome by history; (2) chronic 
constipation; and (3) no significant intestinal disease.  

In an addendum dated in April 2004, the VA examiner stated 
that:

Claim folder has been reviewed.  Patient has no 
significant bowel disease.  Irritable bowel 
syndrome or chronic constipation are considered 
disorders but not diseases.  His colonoscopy was 
essentially negative except for pseudomembranous 
colitis secondary to antibiotics.  This is a self 
limited condition.  No significant disease.  

Similarly, the report of a digestive conditions examination 
conducted by the VA in January 2006 reflects that the 
examiner reviewed the veteran's claims file.  He noted that 
the veteran underwent a hernia repair in service with good 
results, and that there was one complaint noted of hard 
stools some months after his hernia repair which the VA 
examiner stated "would not be anticipated to be related."  
The VA examiner further noted that in subsequent years, the 
veteran had intermittent constipation and well as abdominal 
pain with workups generally being unrevealing.  The VA 
examiner stated that:

It is my opinion that he has no significant bowel 
disease and that his current symptoms are not 
related to right inguinal hernia repair performed 
in the military.    

In summary, the VA examinations have repeatedly been negative 
for any findings of a disability due to disease.  The Board 
finds that the VA reports, which were based on a complete 
review of the veteran's history, have higher probative value 
than the private treatment records.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The applicable 
law and regulations contemplate the presence of disability 
due to disease or injury incurred in service.  The VA medical 
opinions reflect that the veteran does not have any such 
disease or injury.  The Board also notes that although a 
record dated in August 2005 reflects a diagnosis of a hiatal 
hernia with reflux, there is no competent medical opinion 
relating that disorder to service or to the hernia operation 
performed in service.  Accordingly, the Board concludes that 
service connection for a chronic gastrointestinal disability 
is not warranted.


ORDER

Service connection for a chronic gastrointestinal disability 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


